 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11
12   CHRISTINE W.,                               No. ED CV 18-1431-PLA
13                     Plaintiff,                JUDGMENT
14               v.
15   ANDREW M. SAUL, COMMISSIONER
     OF SOCIAL SECURITY
16   ADMINISTRATION,
17                     Defendant.
18
19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with the Memorandum Opinion.
23
24   DATED: July ~,2019
                                                              PAUL L. ABRAMS
25                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
